Citation Nr: 1228764	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  10-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the bilateral upper extremities.

2.  Entitlement to service connection for degenerative joint disease of the bilateral lower extremities. 

3.  Entitlement to service connection for headaches, claimed as migraines.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a gastrointestinal tract disorder claimed as gastroenteritis.

7.  Entitlement to service connection for a bilateral foot disability, claimed as calluses, corns, and athlete's foot.

8.  Entitlement to a compensable rating for a right anterior thigh scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1969 to October 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from December 2008 and June 2010 ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at June 2011 Travel Board hearing.  The hearing transcript has been associated with the claims file.  

The issues of entitlement to service connection for (1) degenerative joint disease of the bilateral upper extremities, (2) degenerative joint disease of the bilateral lower extremities, (3) headaches, claimed as migraines, (4) tinnitus, and (5) a bilateral foot disability claimed as calluses, corns, and athletes foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss that amounts to a disability for VA purposes.

2.  A currently diagnosed gastrointestinal tract disorder is not etiologically related to active service.

3.  The Veteran has a 1 by 8 centimeter scar on the right anterior thigh that is superficial and asymptomatic; the scar is not painful or unstable and does not result in any disabling effects. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Gastroenteritis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for a compensable disability rating for a right anterior thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a January 2010  letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The January 2010 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that, in the present case, initial notice was issued prior to the June 2010 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the June 2011 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony as to any current or outstanding treatment for his claimed disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service treatment records, VA treatment records, VA examinations, and the Veteran's lay statements and hearing testimony have been associated with the claims file.  At the time of June 2011 hearing, the Veteran reported that he had received treatment for his back disability since 1975 or 1976.  VA treatment records dated from 1979 to present have been associated with the claims file.  The Board finds, with respect to the Veteran's claims for service-connection for bilateral hearing loss and gastroenteritis, that a remand for these records is not warranted.  In that regard, the claim for bilateral hearing loss is being denied because the Veteran does not have a current hearing loss disability for VA purposes, and VA treatment records dated in the 1970s would not establish a current diagnosis of bilateral hearing loss.  During the June 2011 Board hearing, the Veteran specifically stated that first sought treatment for claimed gastrointestinal problems three years prior to the time of his hearing testimony, in approximately 2008.  Therefore, VA treatment records dated in the mid 1970s would not address this claim.  Similarly, past treatment records would not affect the Veteran's present claim for an increased rating for his service-connected right anterior thigh scar.  For these reasons, the Board finds no prejudice to the Veteran in proceeding with a decision on the aforementioned claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board notes specifically that the Veteran was afforded VA examinations in June 2009, February 2010, and May 2010.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; contain an opinion with regard to service connection for a gastrointestinal disorder along with reasons and bases for the opinion rendered, and fully address the relevant rating criteria as they pertain to the Veteran's service-connected scar.  The Veteran and his representative discussed obtaining a private medical opinion to address the Veteran's claimed hearing loss during the June 2011 Travel Board hearing, and the Veteran was afforded additional time to submit such evidence.  However, the Veteran did not indicate that his bilateral hearing loss worsened, nor is there any indication from the record that the Veteran's bilateral hearing loss has increased in severity since his last VA examination in May 2010.  The Board finds, therefore, that an additional examination for hearing loss is not necessary in the present case.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in substantiating his claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

1.  Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran reported that his military duties in security involved his presence on flight lines, thereby exposing him to noise generated by military aircraft during their departure.  He additionally reported during a May 2010 VA audiological examination that he had military noise exposure to artillery, aircraft, engines, and gunfire, during which hearing protection was used most of the time. 

Service treatment records also include audiograms completed at the time of a June 1969 enlistment examination and a June 1973 separation examination.  

On the authorized audiological evaluation in June 1969, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
15
20
LEFT
15
0
5
0
0

On the authorized audiological evaluation in June 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
30
30
LEFT
15
10
5
10
20

The Veteran's enlistment and separation examinations demonstrate a discernable increase in auditory thresholds in service.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  However, the Veteran is not shown to have a hearing loss disability in service in accordance with 38 C.F.R. § 3.385, nor did sensorineural hearing loss manifest to a compensable degree within one year of the Veteran's separation from service.   

On the VA audiological evaluation in May 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
25
LEFT
10
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

The May 2010 VA examiner noted findings from the Veteran's service treatment records, stating that the Veteran had a significant threshold shift noted from 2000 HERTZ to 4000 HERTZ in the right ear and at 4000 HERTZ in the left ear during military service.  The VA examiner, therefore, opined that the Veteran's borderline hearing loss was at least as likely as not due to military acoustic trauma.  

The Veteran does not have a current bilateral hearing loss that amounts to a disability for VA purposes under 38 C.F.R. § 3.385.  During the VA audiological evaluation completed in May 2010 puretone thresholds were not measured at 40 decibels or greater; the auditory thresholds for at least three of these frequencies were not measured at 26 decibels or greater; and speech recognition scores using the Maryland CNC Test were not measured at less than 94 percent.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  While the Veteran was shown to have a shift in hearing from baseline or borderline hearing loss during a May 2011 VA examination, he does not have a qualifying hearing loss disability under 38 C.F.R. § 3.385.  Therefore, service connection for bilateral hearing loss is not warranted.  

In making this determination, it has considered the Veteran's own statements in support of his claim.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to report in-service noise exposure, and the Board finds that his statements are credible given the increase in auditory thresholds shown in service treatment records, the determinative issue in this case is that the Veteran does not have a current hearing loss disability for VA purposes.  The Board finds that the Veteran as a lay person is not capable of making medical conclusions.  Therefore, he cannot provide a competent opinion regarding diagnosis.  Absent competent medical evidence of current hearing loss, the Board finds that service connection is not warranted. 

2.  Gastrointestinal Tract Disorder

Service treatment records show that the Veteran was seen for abdominal pain and cramping in September 1970 and November 1971 with no pathology shown.  A June 1973 separation examination shows that the Veteran was treated for frequent indigestion in service with antacids with good results, and no complications and no sequale.

A June 1978 VA examination noted that the Veteran had a history of gastrointestinal problems that were treated and resolved several years ago.  He was asymptomatic at the time of the examination and was diagnosed with a history of recurrent, chronic indigestion.  

VA treatment records show that the Veteran had a complaint of some indigestion in 1999, as well as a complaint showing that his medications irritated his stomach.   A current VA problem list shows that the Veteran has a history of chronic peptic ulcer disease not otherwise specified, diagnosed in September 1999.  VA treatment records show that the Veteran was first referred for a gastroenterology consult in February 2009.  At that time, the Veteran reported a history of occasional blood in the stool.  He reported that he had a colonoscopy performed by a private treatment provider seven years prior.  A polyp was removed and no related records were available.  A colonoscopy was completed in September 2009, in which two adenomatous polyps and a hyperplastic polyp were removed.  

A May 2010 VA examiner discussed pertinent findings of record.  He stated that current VA medical records reflect treatment of gastroesophageal reflux disease (GERD), as well as complaints of abdominal cramping and nausea.  The Veteran reported retrosternal burning after meals, and regurgitation of fluid twice per week.  He also reported difficulty swallowing food.  The VA examiner noted that while the record indicated a 1999 diagnosis of peptic ulcer disease, there was no esophagogastrodudenoscope done to confirm this diagnosis.  The examiner also reported findings from a September 2009 colonoscopy.  The VA examiner stated that the Veteran did not have an established diagnosis of gastric or peptic ulcer disease.  The Board notes additionally that a diagnosis of gastroenteritis was not indicated by the VA examiner.  Instead, the Veteran was diagnosed with a history of GERD.  The Veteran was treated with omeprazole for GERD symptoms since December 2009.  

The VA examiner opined that the Veteran's abdominal cramps and loose stool were related to his medications, metformin and omeprazole.  The VA examiner specifically discussed common side effects of these medications in his examination report.  The examiner also indicated that there was no nexus between the Veteran's in-service complaints of frequent indigestion, abdominal cramp, and stomach cramps leading to his diagnosed GERD.  In that regard, the VA examiner noted that when the Veteran was seen by a GI specialist in September 2009, he did not report abdominal cramps, diarrhea, nausea, or vomiting, and he did not show any conditions for which he is currently diagnosed except for a benign polyp and mild internal hemorrhoids.  The VA examiner stated, additionally, that the Veteran's primary care physician did not diagnose any specific condition for this complaint, and his abdominal cramps did not respond to antispasmodic and diet regulation.  Based on all of this information, the VA examiner opined that the Veteran's nonspecific abdominal complaints and loose stools were related to omeprazole and metformin medications.  

During a June 2011 travel Board hearing, the Veteran reported being treated for stomach problems in service.  Specifically, he reported having stomach cramps, diarrhea, and nausea.  The Veteran reported that he was not given a diagnosis in service, but was treated with medication.  He reported that he was currently taking medication prescribed at VA for his stomach problems, and stated that he believed that his current stomach problems were related to service.  The Veteran reported, at the time of his Board hearing, that he was first seen medically for his stomach problems three years ago, in approximately 2008.  He did not clearly indicate continuity of symptomatology relating to the stomach, but did report using over-the-counter medication prior to seeking VA treatment for an unspecified period of time.  The Veteran is competent to provide such statements relating to his symptomatology in service, and his symptoms and treatment since service, and the Board finds that these statements are credible as they are generally supported by findings from service treatment records and the medical evidence of record.  The Board finds, however, insomuch as the Veteran has provided statements relating his current stomach problems to stomach problems in service, that his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  The Board finds, therefore, that the May 2010 VA opinion is more probative in that regard. 

The Board finds that the May 2010 VA opinion provides the most probative evidence of record with respect to the Veteran's current diagnosis, and with respect to whether the Veteran's currently diagnosed stomach complaints are etiologically related to service.  According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  The May 2010 VA examiner reviewed the Veteran's claims file, discussed the Veteran's present complaints, and provided detailed a discussion of pertinent findings shown in the medical record.  The VA examiner diagnosed the Veteran with GERD, finding no evidence of gastric or peptic ulcer disease.  A diagnosis of gastroenteritis was not indicated, nor is it otherwise indicated by the evidence of record.  

The VA examiner found that the Veteran's abdominal complaints were not related to his in-service complaints, and were instead related to his current medications, specifically omeprazole for the treatment of GERD, and metformin for the treatment of diabetes.  The VA examiner provided reasons and bases for this opinion, noting both the side effects of such medications, and the absence of abdominal complaints shown in GI reports prior to the prescription of these medications.  The VA examiner also opined that GERD was not related to the Veteran's in-service complaints, noting the absence of complaints related to his present diagnosis in a September 2009 GI evaluation.   The VA examiner provided reasons and bases for the opinions rendered based on specific findings shown in the medical record.  Therefore, the Board finds that the opinion is probative in this case.  The Board finds that the probative value of the VA examiner's opinion with regard to the Veteran's current diagnosis and the etiology of such outweigh the Veteran's own assertions which relate his current symptoms to service.  For these reasons, the Board finds that service connection for a gastrointestinal disorder is not warranted.

3.  Right Anterior Thigh Scar

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, as the Board will discuss below, the evidence of record does not establish distinct time periods where the Veteran's service-connected anterior right thigh scar results in symptoms that would warrant a higher rating at any time during the course of the appeal period.

VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  The Veteran's claim was filed in January 2010; therefore, the revised rating criteria for scars are applicable in the present case.  

Under the revised rating criteria, Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011)

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) to Diagnostic Code 7802 provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31.  

A June 2009 VA general medical examination shows that the Veteran had a scar on the right anterior thigh from a puncture wound in service.  The VA examiner stated that the scar had healed well and was asymptomatic.  On physical examination, the scar was found to be well-healed, nontender, stable, and superficial, without adhesions, inflammation, induration, or limitation of motion in the leg.  No additional functional limitations were noted to result from repetitions of movement during the physical examination as they related to pain, fatigue, end coordination, weakness, or lack of endurance. 

A February 2010 VA scars examination shows that the Veteran had a 1 by 8 centimeter scar, located on the mid right anterior thigh, that was superficial, asymptomatic, pigmented, flat, well-healed, and uncomplicated.  The Veteran did not have any current symptoms or treatment for his scar.  The texture of the skin was normal.  There was no tenderness in the scar on examination; no adherence to underlying tissue; no frequent loss of covering of the skin over the scar such as from ulceration or breakdown; no elevation or depression of the surface contour of the scar; and no area of induration and inflexibility of the skin in the area of the scar.  The scar was superficial and was not deep, with no underlying soft tissue loss or damage.  There was no inflammation, edema, or keloid formation.  The color of the scar was abnormal and was purplish in pigmentation in an area of 1 by 8 centimeters.  The scar did not result in limitation of motion or function, and there was no knee or hip joint involvement.  

During a June 2011 Travel Board hearing, the Veteran reported in conjunction with his claim that he was having pain in the inner thigh due to his scar, and that he used a cream prescribed by VA four years prior to the time of the examination.  He reported having pain and tenderness in the scar, and stated that the pain affected his knee and caused him to walk with a limp.  He used the deep-heating cream for the pain.  The Board finds that the Veteran is competent to report pain in the area of his right anterior thigh scar, which in turn affected his knee; however, the Board finds that the Veteran's self-reports are not credible in this case.  In that regard, there is conflicting lay and medical evidence with regard to the Veteran's symptoms due to his right anterior thigh scar.  Specifically, both June 2009 and February 2010 VA examiners found that the Veteran's service-connected scar was completely asymptomatic, without pain, and without resultant limitation of function or limitation of motion in the hip or knee.  At the time of his February 2010 VA examination, the Veteran denied having any current symptoms or treatment for his scar.  The Veteran's own statements, made during his Board hearing contrast starkly with findings from both June 2009 and February 2010 VA examinations.  

The Veteran's recent statements, which are not contemporaneous with examination or treatment for his scars, but were made more recently pursuant to the VA compensation claim, are inconsistent with, and outweighed by the lay history provided by the Veteran during the course of his examination as well as the objective findings on physical examination.  The Board finds, therefore, that the Veteran is not credible in his testimony with regard to his right anterior thigh scar symptoms, and the Board has, accorded more probative value to the assessments made during the June 2009 and February 2010 VA examinations.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (holding that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.).  Both VA examiners physically examined the Veteran's service-connected scar and reported findings responsive to the rating criteria, to include an assessment with regard to pain in the area of the scar, which was absent, as well as any functional limitations due to the scar, which were also absent on examination.  

The competent, credible, and probative evidence of record shows that the Veteran has a 1 by 8 centimeter scar on the right anterior thigh that is superficial and asymptomatic, with abnormal coloring in the area of the scar.  The scar is not painful or unstable and does not result in any disabling effects. 

The Board finds that a right anterior thigh scar does not warrant a compensable rating under Diagnostic Code 7804 at any time during the appeals period.  The Board finds that a preponderance of the evidence is against finding that a right anterior thigh scar is unstable or painful as described for a 10 percent evaluation under Diagnostic Code 7804.  See 38 C.F.R. §§ 4.3, 4.7, 4.118.  June 2009 and February 2010 VA examinations show that the Veteran's scar was neither unstable nor painful on examination, and findings from the VA examinations, as discussed above, outweigh the Veteran's own statements with regard to the presence of pain in the area of his scar.  The Board finds, therefore, that a compensable evaluation is not warranted under Diagnostic Code 7804.

The Board has also considered whether a compensable evaluation is warranted under other potentially applicable provisions of the Diagnostic Code.  The Board finds that the Veteran's scar is not shown to be deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) to warrant a compensable evaluation under Diagnostic Code 7801.  The Veteran's scar is instead shown by VA examinations to be superficial but not deep, and linear, measuring 1 by 8 centimeters, or 8 square centimeters.  The Veteran's scar is not shown to be in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation under Diagnostic Code 7802.  

The Board finds that the Veteran's right anterior thigh scar does not result in any disabling effects to warrant a rating under another appropriate diagnostic code in accordance with Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As the Board has discussed above, while the Veteran has reported that his scar results in functional limitations in his knee; the Board finds that the Veteran's statements are not credible and are outweighed by evidence provided by June 2009 and February 2010 VA examinations.  A June 2009 VA examination shows that the Veteran did not have limitation of motion in leg, and no additional functional limitations were noted with to repetitions of movement during the physical examination.  A February 2010 VA examination shows that the Veteran's scar did not result in limitation of motion or function, and there was no knee or hip joint involvement.  Both VA examiners found that the scar was asymptomatic.  The Board finds, therefore, that a compensable rating is not warranted under Diagnostic Code 7805 based on disabling effects due to the Veteran's service-connected scar.

The Board has considered whether referral for an extraschedular evaluation is warranted with respect to the Veteran's claim for an increased rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that any symptomatology and impairment caused by the Veteran's service-connected scar is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7804 and 7805, specifically provide for disability ratings based on pain and disabling effects due to scars.  See 38 C.F.R. §§ 4.20, 4.21 (2011).  In this case, weighing the lay and medical evidence of record, the Veteran's scar is asymptomatic and does not result in any pain or functional limitations.  Thus, the Board finds that the Veteran's disability is contemplated by his assigned noncompensable rating.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's scar, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2011). "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In the absence of exceptional factors associated with the Veteran's scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran has currently diagnosed bilateral hearing loss for VA purposes.  A current gastrointestinal tract disorder was not incurred in service, according to the competent, credible, and probative evidence of record.  The preponderance of the evidence is against finding that the Veteran's right anterior thigh scar warrants an increased rating evaluation.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for a gastrointestinal tract disorder, claimed as gastroenteritis, is denied. 

Entitlement to a compensable evaluation for a right anterior thigh scar is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  

During the Veteran's June 2011 Board hearing, he reported receiving treatment at VA since 1975 or 1976.  VA treatment records dated from 1979 to present have been associated with the claims file.  The RO should obtain any outstanding VA medical records dated from 1975 to 1979 and associate them with the claims file.  The RO should also obtain any updated VA treatment records on remand.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has claimed that he has current arthritis in the upper and lower extremities, to include the shoulders, hips, and arms, secondary to service-connected orthopedic disabilities.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran has not been afforded a VA examination to address service connection for degenerative joint disease in the upper and lower extremities.  The Board finds, therefore, that a remand for a VA examination is necessary to determine if the Veteran' has currently diagnosed degenerative joint disease in the upper and/or lower extremities, and if so, to address the issue of secondary service connection. 

Service treatment records show that the Veteran reported a history of severe headaches, and foot problems described as athletes foot at the time of his separation from service.  These were noted to have been treated with no complications or sequale.  During the Veteran's Board hearing, he indicated that headaches and athletes foot have been present since service, and that he used over-the-counter medications for treatment.  In light of the "low threshold" required to afford a claimant a VA medical examination or opinion, as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a current headache and/or bilateral foot disability, to include athlete's foot, that is etiologically related to service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any outstanding VA treatment records dated 1975 to 1978, and from 2010 to the present from the Waco, Texas VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  Thereafter, the Veteran should be afforded a VA examination within the appropriate specialty to determine if he has currently diagnosed headaches or migraines etiologically related to service.  The examiner must review the entire claims folder.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should state, based on the available evidence, whether it is at least as likely as not that any currently diagnosed headache disability had its onset in service or is otherwise etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should note the Veteran's June 2011 Board hearing testimony, in which he indicates that his headaches have persisted since service. 

3.  The Veteran should be afforded a VA podiatry examination to determine if he has currently diagnosed foot disability that is etiologically related to service, to include claimed as calluses, corns, and athlete's foot.  The examiner must review the entire claims folder.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should state, based on the available evidence, whether it is at least as likely as not that any currently diagnosed foot disability, to include calluses, corns, and athlete's foot, had its onset in service or is otherwise etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  The examiner should note the Veteran's June 2011 Board hearing testimony, in which he indicates that athlete's foot has persisted since service. 

4.  The Veteran should be afforded a VA orthopedic examination to determine if he has currently diagnosed degenerative joint disease in the upper or lower extremities, etiologically related to service, or to a service-connected disability.  The claims folder, along with a copy of this remand must be made available to the examiner for review.  The examiner must review the entire claims folder.  All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report.  The VA examiner should respond to the following: 

(A).  Identify any current diagnoses of degenerative joint disease in the upper and/or lower extremities, to include in the arms, shoulders, and hips; 

(B).  State whether it is at least as likely as not that any diagnoses of degenerative joint disease in the upper and/or lower extremities had its onset in service or is otherwise etiologically related to the Veteran's military service;

(C).  State whether it is at least as likely as not that any diagnoses of degenerative joint disease in the upper and/or lower extremities is either proximately due to, or alternatively, permanently aggravated by the Veteran's service-connected orthopedic disabilities.  The Veteran is currently service-connected for low back strain, cervical spine strain, and right and left shoulder strain. 

(D).  If the VA examiner finds that degenerative joint disease in the upper and/or lower extremities is aggravated by a service-connected disability, the examiner should indicate the degree of disability in the upper and/or lower extremities prior to aggravation and the current degree of disability in the upper and/or lower extremities. 

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.   

5.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


